SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Event Requiring Report: December 29, 2003 SKINVISIBLE, INC. (Exact name of registrant as specified in its charter) NEVADA 000-25911 88-0344219 (State of Incorporation) (Commission (IRS Employer File Number) Identification #) 6320 South Sandhill Road, Suite 10 Las Vegas, Nevada 89120 (Address of Principal Executive Offices) (702) 433-7154 (Registrant's telephone number, including area code) (Registrant's Former Name and Address) 1 ITEM 1. CHANGES IN CONTROL OF REGISTRANT None ITEM 2. ACQUISITION OR DISPOSITION OF ASSETS None ITEM 3. BANKRUPTCY OR RECEIVERSHIP None ITEM 4. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT None ITEM 5. OTHER EVENTS AND REGULATION FD DISCLOSURE Health First Distributors North America, Inc. Letter of Intent On July 9, 2003, our wholly-owned subsidiary, Skinvisible Pharmaceuticals, Inc. ("Skinvisible"), entered into a letter of intent with Health First Distributors North America, Inc. of British Columbia, Canada ("Health First) to grant Health First the exclusive marketing and distribution rights to the antimicrobial hand sanitizer product we manufacture that is identified as Triclosan 1% formula (the "Product"). On October 29, 2003, the parties revised the letter of intent. Despite repeated assurances of payment from Health First, we have not received the second of the required non-refundable deposits in the amount of $100,000 USD that was due on November 30, 2003. As a result of Health Firsts failure to satisfy the conditions precedent to entering into a formalized License Agreement, we have terminated negotiations with Health First and intend to retain the $100,000 non-refundable deposit previously paid by Health First as provided in the Letter of Intent. European Launch Pad Consulting Agreement In addition, on October 15, 2003 we announced that we had reached an agreement with Edward Fitzpatrick and European Launch Pad ("ELP") to provide a full market research report on a minimum of 16 sub-licensees in different countries in Europe for our products, along with locating a master licensee for Europe and subsequent sub-licensees in the territory to market and sell our product formulations and proprietary Invisicare polymers. We received notice from Mr. Fitzpatrick that he was terminating this agreement and will not provide any future services. We are negotiating with Mr. Fitzpatrick on the terms of the return of any shares of our common stock he has already received under the agreement. 2 ITEM 6. RESIGNATIONS OF REGISTRANT'S DIRECTORS None ITEM 7. FINANCIAL STATEMENTS AND EXHIBITS FINANCIAL STATEMENTS None EXHIBITS None ITEM 8. CHANGE IN FISCAL YEAR None ITEM 9. REGULATION FD DISCLOSURE None 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SKINVISIBLE, INC. By: /s/Terry Howlett Terry Howlett Chief Executive Officer Date : December 30, 2003 4
